Lumpkin, J.
1. This case was formerly before the Supreme Court. 139 Ga. 407 (77 S. E. 399). After a reversal, a second verdict was returned in favor of the plaintiff, and a new trial was refused by the presiding judge. The evidence was sufficient to support the verdict, and there was no error in the charges or omissions to charge of which complaint was made which will require a new trial.
2. This case is not controlled by the ruling in Gainesville, Jefferson & Southern R. Co. v. Edmondson, 101 Ga. 747 (29 S. E. 213), or Southern Railway Co. v. Myers, 108 Ga. 165 (33 S. E. 917). See, in this connection, Southern Ry. Co. v. Williams, 113 Ga. 335 (38 S. E. 744) ; Southern Ry. Co. v. Thompson, 129 Ga. 367 (3), 369 (58 S. E. 1044); Southern Ry. Co. v. Elliott, 129 Ga. 705, 708 (59 S. E. 786).

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent.